IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-70,797-01


EX PARTE MANUEL GARZA






ON APPLICATION FOR WRIT OF HABEAS CORPUS IN CAUSE
NO. 2001-CR-1877 IN THE 399TH JUDICIAL DISTRICT COURT

BEXAR COUNTY



Per Curiam.    


O R D E R


	This is a post-conviction application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure article 11.071.
	In October 2002, a jury convicted Applicant of the offense of capital murder.  The jury
answered the special issues submitted under Article 37.071 of the Texas Code of Criminal
Procedure, and the trial court, accordingly, set punishment at death.  This Court affirmed
Applicant's conviction and sentence on direct appeal.  Garza v. State, No. AP-74,467 (Tex.
Crim. App. February 16, 2005)(not designated for publication).   
	Applicant presents twelve allegations in his application in which he challenges the
validity of his conviction and resulting sentence.  The trial court held an evidentiary hearing
and entered findings of fact and conclusions of law.  The trial court recommended that relief
be denied. 
	This Court has reviewed the record with respect to the allegations made by Applicant. 
We adopt the trial judge's findings and conclusions.  Based upon the trial court's findings
and conclusions and our own review, the relief sought is denied.
	IT IS SO ORDERED THIS THE 17TH  DAY OF DECEMBER, 2008.

Do Not Publish